DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2021 has been entered.
 
Response to Amendment

This office action is in response to communications filed 4/6/2021. Claims 1, 7, 15-16 and 18 are amended. Claims 1-12 and 14-20 are pending in this action.

Response to Arguments

Applicant’s arguments with respect to claims 1-12 and 14-20 that have been considered but are not persuasive. In response to Applicants’ arguments on pages 16 that “In the Advisory Action dated November 1, 2021, the Examiner responds to the above arguments and claim amendments by stating "The limitation of 'advertisable item', then, given its broadest reasonable interpretation, mean an "item capable of being/able to be advertised/promoted" and that the "items in Gupta are capable of being promoted, and therefore, the limitations as claims are reasonably met, and the rejection of record is maintained.' However, it appear the Examiner has overlooked the main point of Applicant's arguments above, which is that Gupta fails to disclose metadata including (xy) coordinates of the advertisable items. None of the cited portions of Gupta disclose x,y coordinates of the items being advertised. Indeed, Gupta only mentions the "location" of the entities, but never discloses what is meant by "location." Therefore, Applicant believes that Gupta continues to fail to disclose the current claim as alleged by the Examiner and that the disclosures of Singer and Liu fail to cure the deficiency of Gupta”, and similar subsequent arguments, the Examiner respectfully disagrees. The Applicants should please first note that there is nothing precluding the detected objects in Gupta from being “advertisable items”. During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art, and under a broadest reasonable interpretation, words of the claim must be given their plain meaning unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The limitation of “advertisable item”, then, given its broadest reasonable interpretation, means “an item capable of being/able to be advertised/promoted”. The items in Gupta are capable of being promoted, and therefore, the limitations as claimed are reasonably met. Additionally, Gupta discloses those metadata of those entities/advertisable items including location information of those entities defined in x-y coordinates, see Gupta, at least at [0017], [0079], and related text. Therefore, the rejection of record is maintained. 
In response to applicant's arguments on pages 16-17 that “On page 7 of the Office Action, the Examiner states that "Gupta does not specifically disclose the media content including the gaze metadata, or selecting an advertisement URL, or rendering an advertisement associated with the advertisement URL in the media content." The Examiner cites paragraphs [0023]-[0024], [0033], and [0040] of Singer as teaching "media content including gaze metadata." The metadata of Singer is "object detection metadata," which "can include face detection metadata" and "metadata for other objects detectable in the image data, such as automobiles, license plates on automobiles, or any other detectable objects." See paragraph [0024]. However, the gaze metadata of the present claims is metadata "associated with one or more advertisable items in the media content" and not just any detectable object in the image content as in Singer”, the Applicants should please note that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is noted that Gupta was previously cited to teach the “advertisable items”, and Singer was used to specifically teach that metadata of items in video is included with media content. Therefore, the combination of Gupta in view of Singer specifically teaches the limitation as claimed. Furthermore, as stated above, the limitation of “advertisable item” when given its broadest reasonable interpretation means “an item capable of being/able to be advertised/promoted”. There is nothing in Singer precluding the detected items from being able to be promoted, and therefore, the limitations as claimed are reasonably met, and the rejection of record is maintained. 
In response to Applicants’ arguments on pages 17-18 that “On page 7 of the Office Action the Examiner cites Liu as disclosing "select[ing] an advertisement URL" and "render[ing] an advertisement associated with the advertisement URL in the media content." While the disclosure of Liu does disclose "presenting advertisement related to displayed content," Liu does not disclose selecting those advertisement using an advertisement URL. See abstract. Indeed, nowhere in the disclosure of Liu is it disclosed how the advertisements are actually selected much less selecting advertisements using an advertisement URL as in the present claims. Therefore, the disclosure of Liu does not teach the limitations "select[ing] an advertisement URL" and "render[ing] an advertisement associated with the advertisement URL in the media content" as alleged by the Examiner, and neither the disclosure of Gupta nor Singer cure this deficiency”, the Examiner respectfully disagrees. The Applicants should please note that Liu teaches, at least at [0063] that “Additionally or alternatively, the content can be retrieved from a remote device (e.g., a server, etc.) connected to the device executing the content display application by a network (e.g., the Internet, etc.) or a combination of networks (e.g., a LAN and the Internet, etc.). For example, the device executing the application can request content and associated content metadata from a server through a network (e.g., the Internet). In response to receiving the request for content and content metadata, the server can cause the requested content and content metadata to be transmitted to the device executing the application. In such implementations, a processor of the device executing the content display application can receive the content and content metadata transmitted by the remote device”; and at least at [0158] that “ At 910, process 900 can cause an advertisement to be presented by a device associated with the user, where the advertisement can be related to the image to which user attention was detected at 908. The advertisement can be related to the image in any suitable way. For example, the advertisement can be selected based on the metadata associated with the image. In a more particular example, if the image is an image of Hawaii (e.g., as described above in connection with FIGS. 4A-4F), metadata of the image can indicate a subject of the image, a location of the image, whether people are included in the image, a source of the image and/or any other suitable information. As another example, one or more advertisements can be pre-selected and associated with the content. In a more particular example, identifying information of the one or more advertisements can be associated with the content as metadata. In another more particular 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (of record) in view of Singer et al. (US20110305394, hereinafter Singer) and Liu (of record).

Regarding claim 1, Gupta discloses an apparatus comprising: 
an IP camera configured to continuously capture an image associated with a viewer (see Gupta, at  least at [0025], [0083], [0115], [0151], [0158], [0162], Figs. 7-8, and related text); 

a gaze processor to determine a viewer attention area by identifying view-gaze coordinates and a gaze direction of the viewer and (see Gupta, at least at [0025]-[0028], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text); 
a gaze metadata parser to parse the gaze metadata (see Gupta, at least at [0005], [0127]-[0128], [0171]-[0173], and related text); and 
a gaze advertisement module to derive an area of interest (AOI) based on the gaze meta data (determine area and object/objects within the area that user was attentive to, see Gupta, at least at [0005], [0010]-[0012], [0127]-[0128], [0169]-[ 0173], [0174]-[0176] and related text), and
determine the AOI matches the viewer attention area (see Gupta, at least at [0005], [0010]-[0012], [0043], [0174]-[0176] and related text).
Gupta does not specifically disclose the media content including the gaze metadata, or selecting an advertisement URL, or rendering an advertisement associated with the advertisement URL in the media content.
In an analogous art relating to a system for presenting content and metadata, Singer discloses media content including gaze metadata (see Singer, at least at [0023]-[0024], [0033], [0040], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta to include the limitations as taught by 
Gupta in view of Singer does not specifically disclose selecting an advertisement URL, or rendering an advertisement associated with the advertisement URL in the media content.
In an analogous art relating to a system for presenting advertisements, Liu discloses selecting an advertisement URL and rendering an advertisement associated with the advertisement URL in the media content (see Liu, at least at [0040], [0096], [0154]-[0155], [0156]-[0160], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Singer to include the limitations as taught by Liu for the advantage of providing preferred ads to a user.
Regarding claim 2, Gupta in view of Singer and Liu discloses wherein the gaze advertisement module further sends data to an advertisement server (see Liu, at least at [0155]-[0160] and related text).
Regarding claim 3, Gupta in view of Singer and Liu discloses wherein the data comprises the advertisement URL that corresponds to the viewer's attention area (see Liu, at least at [0154]-[0155], [0156]-[0160] and related text).
Regarding claim 4, Gupta in view of Singer and Liu discloses wherein the apparatus is a set top box (see Gupta, at least at [0115]).
Regarding claim 5, Gupta in view of Singer and Liu discloses wherein the apparatus is a large display device (see Gupta, at least at [0115]).
Regarding claim 6, Gupta in view of Singer and Liu discloses wherein the apparatus is a streaming device (see Gupta, at least at [0115]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta (of record) in view of Singer (previously cited) and Liu (of record), as applied to claim 1 above, and further in view of Steelberg (of record).

Regarding claim 7, Gupta in view of Singer and Liu discloses wherein the gaze metadata further includes an advertisement URL for each of the plurality of advertisable items (see Liu, at least at [0040], [0096], [0154]-[0155], [0156]-[0160], and related text), a time frame for each of the plurality of advertisable items (see Gupta, at least at [0025]-[0028], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text), and a video source resolution to which the (x, y) coordinates are relative (see Gupta, at least at [0025]-[0028], [0101], [0116], [0127]-[0128], [0132], [0162]-[0164], Figs. 7-8, and related text), but does not specifically disclose the metadata comprising quadrant info.
In an analogous art relating to a system for displaying content, Steelberg discloses metadata including quadrant information (see Steelberg, at least at [0028]-[0029] and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Liu to include the limitations as taught by Steelberg for the advantage of providing more diverse location information for objects.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lemmons (of record) in view of Singer (previously cited) and Liu (of record).


an image processing module including: 
a receiver to receive a video stream (see Lemmons, at least at [0031]-[0033], [0062], Fig. 7, and related text); 
an identification module (code of server/software performing the specific steps, see Lemmons, at least at Fig. 7 and related text) to identify at least one advertisable item in a frame of the video stream (the at least one advertisable item being the object/attribute/blank space/advertising space, see Lemmons, at least at [0062]-[0065] and related text) and provide a list of bitmaps for the at least one advertisable item (generated list of available advertising spaces/objects, see Lemmons, at least at [0062]-[0065] and related text); 
an advertisement library to store a list of advertisable items including a corresponding URL to each advertisable item (see Lemmons, at least at [0042], [0058], [0065]-[0066], [0068], [0075], and related text), wherein the advertisable items are in a bitmap format (see Lemmons, at least at [0066] and related text); and 
an ad mapper configured to provide a URL associated with the at least one advertisable item by comparing identified bitmaps of the at least one advertisable item to bitmaps from the advertisement library (see Lemmons, at least at [0042], [0058], [0065]-[0066], [0068], [0075], Fig. 7 and related text).
Lemmons does not specifically disclose a multiplexer (MUX) configured to:
 receive an audio input and a video input; 
generate a video stream using the audio input and the video input; 
transmit the video stream to an image processing module; or

In an analogous art relating to a system for presenting content and metadata, Singer discloses a multiplexer (MUX) (a mux must be included in accordance with the QuickTime File Format of Apple, see Singer, at least at [0023], and related text) configured to:
 receive an audio input and a video input (see Singer, at least at [0023], and related text); 
generate a video stream using the audio input and the video input (see Singer, at least at [0023], and related text); 
transmit the video stream to an image processing module (see Singer, at least at [0023], Figs. 3, 6, 10-11, and related text); and
outputting the video stream including gaze metadata associated with at least one advertisable item (see Singer, at least at [0023]-[0024], [0033], [0040], [0053], and related text), bitmap coordinates for the at least one advertisable item, the bitmap coordinates comprising (x, y) coordinates (see Singer, at least at Fig. 13, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Lemmons to include the limitations as taught by Singer for the advantage of more efficiently creating and providing content associated data and optimizing resources.
Lemmons in view of Singer does not specifically disclose the gaze metadata including the URL associated with the at least one advertisable item.
gaze metadata including an URL associated with at least one advertisable item (see Liu, at least at [0040], [0096], [0154]-[0155], [0156]-[0160], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Lemmons in view of Singer to include the limitations as taught by Liu for the advantage of providing preferred ads to a user.

Claim 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (of record) in view of and Liu (of record).

Regarding claim 9, Gupta in view of Liu discloses a method to insert advertisement data based on a user's gaze location, the method comprising: 
detecting a face associated with a viewer (see Gupta, at least at [0010], [0190], and related text; and see Liu, at least at [0012], [0047], and related text); 
extracting select facial features of the face of the viewer (see Gupta, at least at [0010], [0190], and related text); 
using a gaze detection algorithm to determine (x, y) coordinates of the viewer attention on a display device (see Gupta, at least at [0025]-[0028], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text); 
receiving, from a gaze meta data parser, gaze metadata comprising (x, y) coordinates representing an advertisable item (see Gupta, at least at [0005], [0127]-[0128], [0171]-[0173], and related text); 

calculating an Area of Interest AOI corresponding to the advertisable item using the () coordinates representing the advertisable item and the video format (see Gupta, at least at [0005], [0010]-[0012], [0101], [0116], [0127]-[0128], [0162]-[0164], [0169]-[ 0173], [0174]-[0176] and related text); 
comparing the AOI with the (x, y) coordinates of the viewer attention (see Gupta, at least at [0005], [0010]-[0012], [0043], [0174]-[0176], and related text);
determining the AOI matches the (x, y) coordinates of the viewer attention (see Gupta, at least at [0005], [0010]-[0012], [0043], [0174]-[0176], and related text); and 
selecting an advertisement URL associated with the advertisable item and rendering the advertisement to viewer (see Liu, at least at [0040], [0096], [0154]-[0155], [0156]-[0160], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta to include the limitations as taught by Liu for the advantage of providing preferred ads to a user.
Regarding claim 10, Gupta in view of Liu discloses wherein the method further comprises a pre-determined time threshold during the which the comparing the AOI with the () coordinates of the viewer attention is considered valid (see Liu, at least at [0086]-[0089], [0153]-[0154], and related text).
Regarding claim 19, Gupta in view of Liu discloses wherein the detecting a face associated with a viewer includes: identifying a gaze user profile associated with the viewer (see Liu, at least at [0041], [0076], [0091], and related text); and wherein selecting an advertisement URL .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta (of record) in view of Liu (of record), as applied to claim 9 above, and further in view of Steelberg (of record).

Regarding claim 11, Gupta in view of and Liu discloses wherein the gaze metadata comprises () coordinates for a plurality of advertisable items (see Gupta, at least at [0025]-[0028], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text; see Liu, at least at Figs 1-2 and related text), an advertisement URL for each of the plurality of advertisable items (see Liu, at least at [0040], [0096], [0154]-[0155], [0156]-[0160], and related text), a time frame for each of the plurality of advertisable items (see Gupta, at least at [0025]-[0028], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text), and a video source resolution to which the () coordinates are relative (see Gupta, at least at [0025]-[0028], [0101], [0116], [0127]-[0128], [0132], [0162]-[0164], Figs. 7-8, and related text), but does not specifically disclose the metadata comprising quadrant info.
In an analogous art relating to a system for displaying content, Steelberg discloses metadata including quadrant information (see Steelberg, at least at [0028]-[0029] and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Liu to include the limitations as taught by Steelberg for the advantage of providing more diverse location information for objects.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (of record) in view of Kalini (of record) and Holden (of record).

Regarding claims 12, Gupta discloses a method for gaze advertisement, the method comprising:
detecting a face associated with a viewer (see Gupta, at least at [0010], [0190], and related text); 
extracting select facial features of the face of the viewer (see Gupta, at least at [0010], [0190], and related text); 
using a gaze detection algorithm to determine coordinates of the viewer attention on a display device (see Gupta, at least at [0025]-[0028], [0075], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text); 
receiving a video format (see Gupta, at least at [0025]-[0028], [0101], [0116], [0127]-[0128], [0132], [0162]-[0164], Figs. 7-8, and related text); 
receiving, from a gaze meta data parser, gaze metadata associated with one or more advertisable items in the media content, (see Gupta, at least at [0005], [0013], [0073], [0127]-[0128], [0171]-[0173], and related text), the gaze metadata including (x, y) coordinates for the one or more advertisable items (see Gupta, at least at [0017], [0079], and related text); 
calculating using the metadata, an area corresponding to the location of an advertisable item (the tested area, see Gupta, at least at [0025]-[0028], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text); and
determining which area corresponds to the (x, y) coordinates of the viewer's attention to the display (see Gupta, at least at [0005], [0010]-[0012], [0043], [0174]-[0176], and related text).

calculating using the metadata, a quadrant corresponding to the location of an advertisable item;
determining which quadrant corresponds to the () coordinates of the viewer's attention to the display;
selecting an advertisement URL; and 
rendering the advertisement in the quadrant corresponding to the (x, y) coordinates of the viewer’s attention.
In an analogous art relating to a system for presenting content on a screen, Kalini discloses metadata comprising the number of quadrants into which a video frame is divided (see Kalini, at least at [0022], [0028]-[0029], [0030]-[0032], Figs. 2-3, and related text);
calculating using the metadata, a quadrant corresponding to the location of an item (see Kalini, at least at [0022], [0028]-[0029], [0030]-[0032], Figs. 2-3, and related text); and
determining which quadrant corresponds to the viewer's attention to a display (see Kalini, at least at [0022], [0028]-[0029], [0030]-[0032], Figs. 2-3, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta to include the limitations as taught by Kalini for the advantage of using diverse information for more robust processing measures.
Gupta in view of Kalini does not specifically disclose selecting an advertisement URL; and rendering the advertisement in the quadrant corresponding to the (x, y) coordinates of the viewer’s attention.

determining, using the metadata, an quadrant corresponding to the location of an advertisable item (see Holden, at least at [0061]-[0063] and related text); 
selecting an advertisement URL (see Holden, at least at [0064]-[0065] and related text); and 
rendering the advertisement in the quadrant corresponding to the (x, y) coordinates of the viewer’s attention (see Holden, at least at [0004], [0064]-[0065], Figs. 6, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Kalini to include the limitations as taught by Holden for the advantage of providing preferred information including ads to a user.
Regarding claim 13, Gupta in view of Kalini and Holden discloses wherein the () coordinates are representative of an advertisable item (see Gupta, at least at [0025]-[0028], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (of record) in view of Kalini (of record) and Holden (of record), as applied to claim 12 above, and further in view of Liu (of record).


In an analogous art relating to a system for presenting advertisements, Liu discloses a pre-determined time threshold during which the determining which quadrant corresponds to the () coordinates of the viewer's attention to the display includes a pre-determined time threshold during which the determining is valid (see Liu, at least at [0086]-[0089], [0153]-[0154], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Kalini and Holden to include the limitations as taught by Liu for the advantage of providing preferred ads to a user.
Regarding claim 15, Gupta in view of Kalini and Holden, and further in view of Liu discloses wherein the gaze metadata comprises quadrant info (see Holden, at least at [0064]-[0065] and related text), an advertisement URL for each advertisable item (see Liu, at least at [0040], [0096], [0154]-[0155], [0156]-[0160], and related text), a time frame for each advertisable (see Gupta, at least at [0025]-[0028], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text), and a video source resolution to which the (x, y) coordinates are relative (see Gupta, at least at [0025]-[0028], [0101], [0116], [0127]-[0128], [0132], [0162]-[0164], Figs. 7-8, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Kalini and Holden to include the limitations as taught by Liu for the advantage of providing more diverse data to be used in a system for a more efficient selection of content.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta (of record) in view of Singer (previously cited), Kalini (of record), Holden (of record).

Regarding claim 16, Gupta discloses a method for gaze advertisement insertion, the method comprising: Amendment and Reply Attorney Docket No. 0036278-000712 Application No. 16/512,784 Page 8
capturing, using an IP camera, an image of a face associated with at least one viewer (see Gupta, at  least at [0025], [0083], [0115], [0151], [0158], [0162], Figs. 7-8, and related text);
detecting, by an image processor, a gaze direction of the at least one viewer, wherein the detection of the gaze is determined by head pose estimation methods (see Gupta, at least at [0025]-[0028], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text); 
receiving a video stream into a gaze metadata parser and gaze metadata associated with one or more advertisable items in the video stream (see Gupta, at least at [0005], [0113], [0127]-[0128] [0169]-[0173], and related text), the gaze metadata including (x, y) coordinates for the one or more advertisable items (see Gupta, at least at [0017], [0079], and related text);
derive an area of interest (AOI) based on the gaze meta data (determine area and object/objects within the area that user was attentive to, see Gupta, at least at [0005], [0010]-[0012], [0127]-[0128], [0169]-[ 0173], [0174]-[0176] and related text), and
determine the AOI matches the viewer attention area (see Gupta, at least at [0005], [0010]-[0012], [0043], [0174]-[0176] and related text).
Gupta does not specifically disclose wherein the video stream includes the gaze metadata associated with one or more advertisable items in the video stream;
determining within the gaze metadata, if an advertisable item is present in the left half of the frame or the right half of the frame; 
on the half of the frame which comprises the advertisable item. 
In an analogous art relating to a system for presenting content and metadata, Singer discloses a video stream including gaze metadata associated with one or more advertisable items in the video stream (see Singer, at least at [0023]-[0024], [0033], [0040], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta to include the limitations as taught by Singer for the advantage of more efficiently providing associated data, thereby optimizing resources.
Gupta in view of Singer does not specifically disclose determining within the gaze metadata, if an advertisable item is present in the left half of the frame or the right half of the frame; 
determining the viewer's gaze direction with respect to the display corresponds to the determined half of the frame which comprises the advertisable item; or rendering an advertisement on the half of the frame which comprises the advertisable item. 
In an analogous art relating to a system for presenting content on a screen, Kalini discloses disclose determining within the gaze metadata, if an advertisable item is present in the left half of the frame or the right half of the frame (see Kalini, at least at [0022], [0028]-[0029], [0030]-[0032], Figs. 2-3, and related text); and
determining the viewer's gaze direction with respect to the display corresponds to the determined half of the frame which comprises the advertisable item (see Kalini, at least at [0022], [0028]-[0029], [0030]-[0032], Figs. 2-3, and related text).

Gupta in view of Singer and Kalini does not specifically disclose rendering an advertisement on the half of the frame which comprises the advertisable item.
In an analogous art relating to a system for presenting content on a display, Holden discloses rendering an advertisement on the half of the frame which comprises the advertisable item (see Holden, at least at [0061]-[0065], Figs. 9 and related text). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Singer and Kalini to include the limitations as taught by Holden for the advantage of providing preferred information including ads to a user.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (of record) in view of Singer (previously cited), Kalini (of record) and Holden (of record), as applied to claim 16 above, and further in view of Liu (of record).

Regarding claim 17, Gupta in view of Singer, Kalini and Holden does not specifically disclose wherein the determining if the viewer’s gaze direction with respect to the display corresponds to the determined half of the frame which includes a pre-determined time threshold during which the determining is valid.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Singer, Kalini and Holden to include the limitations as taught by Liu for the advantage of providing preferred ads to a user.
Regarding claim 18, Gupta in view of Singer, Kalini and Holden, and further in view of Liu discloses wherein the gaze metadata, quadrant info (see Holden, at least at [0064]-[0065] and related text), an advertisement URL for each advertisable item (see Liu, at least at [0040], [0096], [0154]-[0155], [0156]-[0160], and related text), a time frame for each advertisable (see Gupta, at least at [0025]-[0028], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text), and a video source resolution to which the () coordinates are relative (see Gupta, at least at [0025]-[0028], [0101], [0116], [0127]-[0128], [0132], [0162]-[0164], Figs. 7-8, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Singer, Kalini and Holden to include the limitations as taught by Liu for the advantage of providing more diverse data to be used in a system for a more efficient selection of content.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta (of record) in view of Liu (of record), and applied to claim 9 above, and further in view of Ahn (of record) and Kannan (of record).

Regarding claim 20, Gupta in view if Liu discloses wherein the detecting a face associated with a viewer includes: detecting one or more faces associated with one or more viewers, each of the one or more faces associated with a gaze user profile (see Liu, at least at [0041], [0076], [0091], and related text), and selecting an advertisement URL associated with the advertisable item (see Liu, at least at [0040], [0096], [0154]-[0155], [0156]-[0160], and related text), but does not specifically disclose each gaze user profile including a priority ranking from a lowest priority to a highest priority; selecting the gaze user profile with the highest priority; and wherein selecting the advertisement URL associated with the advertisable item is based on the gaze user profile with the highest priority ranking.
In an analogous art relating to a system for controlling display of content, Ahn discloses gaze user profiles each including a priority ranking from a lowest priority to a highest priority (see Ahn, at least at [0025], [0134], [0157], [0188], and related text); and 
selecting the gaze user profile with the highest priority (see Ahn, at least at [0025], [0134], [0157], [0188], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Liu to include the limitations as taught by Ahn for the advantage of more efficiently controlling content display.

In an analogous art relating to a system for controlling content display, Kannan discloses selecting an advertisement based on the gaze user profile with the highest priority ranking (see Kannan, at least at [0029]-[0031], [0037], [0040]-[0042], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Liu and Ahn to include the limitations as taught by Kannan for the advantage of more efficiently controlling the display of particular content.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose email address is Chenea.Smith@uspto.gov and whose telephone number is (571)272-9524 . The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421